Citation Nr: 0532413	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  00-11 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to March 16, 2001 
for the grant of service connection for end-stage renal 
disease evaluated at a 100 percent schedular rate.

2.  Entitlement to an effective date prior to May 17, 1999 
for the assignment of a 70 percent rating for the service-
connected post-traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability due to 
service-connected disability (TDIU), prior to March 16, 2001.  


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

L. Cryan, Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1968 to September 1972.  

The issues on appeal arose from Department of Veterans' 
Affairs (VA) Regional Office (RO) rating decisions, as noted 
hereinbelow.  

An October 1999 rating decision denied entitlement to a TDIU, 
and also denied an increased rating for the service-connected 
PTSD, rated as 30 percent disabling.  
In November 2002, the RO granted service-connection for type 
II diabetes mellitus with diabetic retinopathy evaluated as 
20 percent disabling; hypertension evaluated as 10 percent 
disabling; and diabetic neuropathy of the lower extremities 
evaluated at 10 percent each.

Also, the November 2002 rating decision granted service 
connection for end stage renal disease as secondary to the 
service-connected diabetes mellitus, and assigned a 100 
percent schedular evaluation effective on March 16, 2001, the 
effective date of service connection for diabetes mellitus, 
and the date of receipt of claim.  

The Board points out that the RO incorrectly considered as 
moot the issue of TDIU coincident with the grant of the 100 
percent schedular rating assigned for the end-stage renal 
disease.  The Board notes, however, that the issue of 
entitlement to a TDIU prior to March 16, 2001 remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a December 2003 Board decision, the Board granted an 
increased rating to 70 percent for the veteran's service-
connected PTSD.  In a January 2004 rating decision, the RO 
effectuated the Board's decision, and assigned an effective 
date of May 17, 1999 for the increased rating to 70 percent.  

FINDINGS OF FACT

1.  On March 16, 2001, the RO received a statement from the 
veteran in which he requested service connection for diabetes 
mellitus, type II, claimed as secondary to in-service 
herbicide exposure; and the RO subsequently granted service 
connection on a presumptive basis for diabetes mellitus and 
complications therefrom, including end stage renal disease, 
effective on March 16, 2001.  

2.  There is no evidence earlier than March 16, 2001, 
establishing an informal or formal claim of service 
connection for diabetes mellitus or for end stage renal 
disease as secondary to diabetes mellitus.

3.  In a December 1997 rating decision, the RO granted an 
increased rating to 30 percent for the service-connected PTSD 
effective from March 5, 1997; the veteran did not submit a 
Notice of Disagreement within the one year following notice 
of that determination.  

4.  After the December 1997 decision became final, an 
informal claim for an increased rating for the service-
connected PTSD was received on May 17, 1999, and a 70 percent 
rating was subsequently assigned with an effective date of 
May 17, 1999, the date of receipt of the informal claim.

5.  It is not factually ascertainable that the veteran was 
entitled to a 70 percent rating for PTSD prior to May 17, 
1999.

6.  Prior to March 16, 2001, PTSD was the veteran's only 
service-connected disability and it was rated as 10 percent 
disabling from August 24, 1987, 30 percent disabling from 
March 5, 1997, and 70 percent disabling from May 17, 1999.  

7.  Prior to March 16, 2001, the veteran's nonservice-
connected disabilities, including multiple sclerosis and end 
stage renal disease (which was service-connected after March 
16, 2001) more likely than not rendered the veteran 
unemployable.  

8.  PTSD, when evaluated in association with the veteran's 
educational attainment and occupational background, was not 
shown to preclude him from performing all forms of 
substantially gainful employment prior to March 16, 2001.  


CONCLUSIONS OF LAW

1.  The legal criteria have not been met for an effective 
date prior to March 16, 2001, for the grant of service 
connection for diabetes mellitus or endstage renal disease.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 3.816 
(2005).

2.  The December 1997 VA rating decision, as it pertains to 
entitlement to the issue of an increased rating for the 
service-connected PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005). 

3.  The criteria for an effective date prior to May 17, 1999, 
for the assignment of a 70 percent rating for service-
connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.157, 3.400, 4.1, 4.3, 4.7, 4.10, 4.125, 
4.130, Diagnostic Code 9411 (2005).  

4.  The criteria for entitlement to a TDIU prior to March 16, 
2001 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 3.340, 3.341, 
4.16(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case the VCAA notice by letters in January 2002 and 
January 2005, followed the initial adjudication for an 
increased rating, and the initial adjudication for 
entitlement to an earlier effective date and entitlement to a 
TDIU.  The notices included the type of evidence needed to 
substantiate the claims on appeal.  In addition, the RO 
informed the appellant about the information and evidence 
that VA will seek to provide including the veteran's service 
medical records and other relevant medical records which the 
appellant informed VA about.  In the January 2002 and January 
2005 VCAA letters, the RO also informed the appellant about 
the information and evidence he was expected to provide.  
Those letters also informed the veteran that he should tell 
the RO about any additional information or evidence that he 
wanted the RO to obtain.  The veteran was, in effect, 
requested to submit all evidence in his possession that 
pertained to his claims.  

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims as he had the opportunity to submit additional 
argument and evidence, which he did and to address the issues 
at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the veteran has not been prejudiced 
by the timing of the VCAA notice. 

Furthermore, a VCAA letter that is adequate for the service 
connection issue is adequate if there is a notice of 
disagreement to the assigned evaluation.  The RO does not 
bifurcate the issues, rather, the RO grants service 
connection then assigns an evaluation.  The degree of 
disability, and the effective date of the disability are 
inherent in establishing the existence of disability.  In 
this case, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence which would substantiate his claims and he was 
afforded additional time to submit such evidence.  Thus, the 
veteran was provided notice of what VA was doing to develop 
the claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  See VAOPGCPREC 
8-03.

Moreover, the rating decisions, the SOC and SSOC's, as well 
as the Board's December 2003 decision/remand explained, in 
detail, the reasons for the grants and/or denials of his 
claims.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Effective Dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a) (2005).

The effective date of presumptive service connection is the 
date entitlement arose, if the claim is received within 1 
year after separation from active duty; otherwise date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a),(b) (West 2002); 38 C.F.R. § 
3.400 (2005).

The effective date for a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2005).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
on which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2005); see also 38 C.F.R. § 
3.155(a) (2005).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Jurisdiction over an issue does not 
vest in the Board until an appeal to the Board has been 
properly perfected by the timely filing of an adequate 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2005).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  38 C.F.R. § 20.302(a) (2005).  The substantive 
appeal must be filed within sixty days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302(b) (2005).

Effective Date - Service Connection

The veteran seeks an effective date prior to March 16, 2001 
for the grant of service connection for end stage renal 
disease at the 100 percent schedular rate.  

Historically, the veteran's informal claim of service 
connection for diabetes mellitus and complications therefrom, 
including end stage renal disease was received at the RO on 
March 16, 2001.  

The veteran's claim was based on a presumption of service 
connection based on in-service herbicide exposure during 
service in Vietnam.  

This claim is subject to interpretation under the Nehmer v. 
United States Veterans' Administration 32 F. Supp 2d 1175 
(N.D.Cal. 1999) stipulations.  The Nehmer stipulations were 
incorporated into a final regulation that became effective on 
September 24, 2003.  See 68 Fed. Reg. 50,966 (Aug. 25, 2003).  
The new regulation is codified at 38 C.F.R. § 3.816(c)(2) and 
it allows for the assignment of an effective date prior to 
the enactment of the liberalizing regulation (the addition of 
Type II diabetes mellitus to the list of diseases in 38 
C.F.R. Section 3.309(e) to be allowed presumptive service 
connection) if the original claim of entitlement to service 
connection for diabetes due to exposure to Agent Orange was 
outstanding between March 3, 1989, and July 9, 2001, the 
effective date of the regulation establishing a presumption 
of service connection for Type II diabetes mellitus.  The 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose, except 
as otherwise provided for claims received within one year of 
discharge from service.

As noted, the veteran's informal claim of service connection 
for diabetes mellitus and related complications was received 
at the RO on March 16, 2001.  The record contains no document 
which could be reasonably construed as a claim, formal or 
informal, of service connection for diabetes mellitus or 
complications therefrom prior to March 16, 2001.  

In sum, and because of the Nehmer stipulations, the RO 
assigned an effective date of March 16, 2001 (the date of 
receipt of claim) for the grant of service connection for 
diabetes mellitus and related complications, including end 
stage renal disease, even though the effective date for a 
grant of service connection for diabetes mellitus based on a 
presumption of in-service herbicide exposure under 38 C.F.R. 
§ 3.309 is July 9, 2001.  Furthermore, there is no document 
of record which could be considered a claim, formal or 
informal, for service connection for diabetes mellitus or end 
stage renal disease prior to March 16, 2001.  

As such, there is no basis to warrant an effective date prior 
to March 16, 2001 for the grant of service connection for 
diabetes mellitus or end stage renal disease, and the claim 
must be denied.  

Effective Date - Increased Rating PTSD

Initially, the Board notes that service connection for PTSD 
was initially granted in an April 1989 rating decision.  An 
initial 10 percent rating was assigned, effective from August 
24, 1987.  In a March 1991 Board decision, an increased 
rating was denied.  Subsequent claims for increase were 
denied by rating decision dated September 1991 and June 1992.  
The veteran did not appeal and those decisions became final.  
In a December 1997 rating decision, the RO increased the 
rating for the service-connected PTSD to 30 percent, 
effective from March 5, 1997.  The veteran did not appeal and 
that decision became final.  We cannot revisit those 
determinations.  See Hazan.  However, the Court in Hazan 
noted that 38 U.S.C.A. § 5110(b)(2) requires a review of all 
the evidence of record (not just evidence not previously 
considered) in order to ascertain the earliest possible 
effective date.  The Court emphasized that the determination 
was to be made on all the evidence of record.  The Court did 
recognize a limitation in that 38 U.S.C.A. § 5110(b)(2) noted 
that the application had to be received within one year from 
such date.  

It is apparent that the Board found the May 1999 VA admission 
report to be an informal claim for an increased rating for 
the service-connected PTSD.  This report was received at the 
RO on May 17, 1999.  The RO issued a rating decision in May 
1999 which denied the veteran's claim for increase, citing 
the May 1999 hospital report as the evidence on which the 
rating decision was based, and noted that an increase was not 
warranted based on the hospital report which reflected that 
the veteran was treated for hemodialysis, and there was no 
reported treatment or findings relating to his service-
connected PTSD.  The veteran appealed that determination, and 
the Board issued a decision in December 2003 which granted an 
increase of 70 percent for the service-connected PTSD.  The 
RO thereafter assigned an effective date of May 17, 1999, the 
date of receipt of the veteran's informal claim for increase.  

As such, the effective date for the assignment of the 70 
percent rating can be no earlier than May 17, 1998 (one year 
prior to the date of receipt of claim), and only if the 
evidence within that year shows an increase in severity such 
that a 70 percent rating was indeed warranted prior to the 
date of receipt of claim.  

As was noted above, the effective date of an increase in 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, it is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2005).  See also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997).  Thus, the Board must now determine if it 
is factually ascertainable that an increase in disability 
occurred between May 17, 1998 and May 17, 1999 (the one year 
period prior to the date of receipt of the VA hospitalization 
report which the RO accepted as an informal claim for 
increase for the service-connected PTSD).  

A May 1998 progress note indicates that the veteran reported 
being calmed during the day, but reported a continuing 
problem with nightmares in the evening.  An increase in 
sertraline from 50 mg bid to tid was prescribed.  Other VA 
progress notes from July 1998, September 1998 and March 1999 
note a diagnosis of PTSD, but do not address the severity of 
the PTSD.  

As noted above, the VA hospital report from May 1999 notes 
that the veteran was hospitalized for three days for 
hemodialysis.  It was noted that the veteran had a diagnosis 
of PTSD with major depressive disorder, but the severity of 
the PTSD was not evaluated. 

Diagnostic Code 9411, which governs disability ratings for 
PTSD, provides for the following levels of disability:

A 100% rating is assigned for:  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70% rating is assigned for:  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50% rating is assigned for:  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 30% rating is assigned for:  Occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 10% rating is assigned for:  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

The medical evidence of record from May 17, 1998 to May 17, 
1999 shows that the veteran has a diagnosis of PTSD, and that 
he suffered frequent nightmares.  

There is, however, no medical or other evidence of record 
which establishes that it was factually ascertainable that 
the symptomatology associated with the veteran's PTSD met the 
criteria for an increased evaluation at any point during the 
one year period prior to May 17, 1999.  Specifically, the 
evidence does not reflect occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Furthermore, the evidence 
does not reflect occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.
As such, there is no basis to assign an effective date prior 
to May 17, 1999 for the assignment of the 70 percent rating 
for the service-connected PTSD.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an effective 
date earlier than May 17, 1999 for the award of a 70 percent 
rating for the service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.

III.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341 (2005).  Unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2005).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts that he was unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities prior to March 16, 2001 (the effective date of 
the 100 percent schedular evaluation assigned for the 
service-connected end stage renal disease).  Prior to March 
16, 2001, service connection was in effect for PTSD, rated at 
10 percent disabling from August 24, 1987, rated as 30 
percent from March 5, 1997, and rated as 70 percent from May 
17, 1999.  As such, in order to warrant entitlement to a TDIU 
prior to March 16, 2001, the evidence would have to show that 
the veteran was unemployable solely due to the service-
connected PTSD.  

In this case, the May 1999 admission report reflects that the 
veteran was treated for hemodialysis.  There were no reported 
findings relating to his service-connected PTSD.  However, 
other competent and probative evidence of record demonstrated 
that the veteran reported suicidal ideations and hearing 
strange noises.  He noted taking prescription tranquilizers 
regularly.  On a daily basis, the veteran's PTSD symptoms 
included persistent recurrent and intrusive thoughts, 
distressing dreams, illusions, hallucinations and flashbacks, 
intense psychological distress and reactivity, avoidance 
behavior, markedly diminished interests or participation in 
significant activity, and feelings of detachment or 
estrangement from others with restricted range of affect.  
Psychological testing revealed that the veteran was worried, 
agitated, anxious, paranoid, tense and depressed.  He had 
many somatic concerns secondary to his intense anxiety state.  
He dealt with increased stress by becoming socially 
withdrawn.  In the Board's December 2003 decision, it was 
noted that the veteran's chronic PTSD symptoms with 
associated features including depression, anxiety, survivor 
guilt and impulsive behavior caused clinically significant 
impairment of occupational and social functioning.

However, the record does not reflect that the veteran was 
likely unemployable due to his service-connected PTSD prior 
to March 16, 2001.  

At a VA examination in November 1999, the examiner noted the 
veteran's multiple non-service connected physical disorders 
including multiple sclerosis, and end-stage renal disease.  
The examiner also noted the veteran's PTSD, but opined that 
it was the veteran's non-service-connected disabilities which 
probably limited the veteran's employment options.  

An April 2001 VA psychiatric examination report noted that 
the veteran's PTSD was mild to moderate, and that the 
majority of the veteran's complaints appeared to be 
physical/medical in nature, rather than psychiatric problems.  

Records obtained from the Social Security Administration in 
conjunction with a claim for disability benefits shows that 
the veteran reported his PTSD on his application for 
benefits, but listed his multiple sclerosis as the reason for 
his claimed unemployability.  The veteran also reported that 
his prior employment included mainly physical work including 
jobs as a laborer, machinist and warehouse man.  The veteran 
reported that his various duties included operating a fork 
lift and loading and unloading trucks.  The veteran indicated 
on his Social Security Disability Claim dated July 1988 that 
his prior employment required 4 hours per day walking, 8 
hours per day standing, no hours sitting, constant bending 
and frequent reaching.  

In sum, the medical evidence in this case shows that the 
veteran was likely unemployable prior to March 16, 2001; 
however, the medical evidence reflects that the veteran was 
more likely than not unemployable due to nonservice-connected 
disabilities, rather than due to his service-connected PTSD, 
which was found by the Board to be 70 percent disabling, 
effective from May 17, 1999.  While the Board notes that the 
PTSD may contribute to the overall disability picture which 
led to the veteran's unemployability prior to March 16, 2001, 
the evidence overwhelmingly supports a finding that the 
veteran's multiple sclerosis and end stage renal disease were 
the primary causes for the unemployability.  

In particular, the Board notes the veteran's own report of 
his physical limitations due to his multiple sclerosis in 
conjunction with a July 1988 claim for Social Security 
disability benefits.  

Finally, although the veteran may very well have been 
unemployable due to the end stage renal disease prior to 
March 16, 2001, entitlement to a TDIU based on end stage 
renal disease prior to that date is precluded by law.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to a TDIU prior to March 16, 2001.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2005).  


ORDER

An effective date prior to March 16, 2001 for the grant of 
service connection for end stage renal disease is denied.  

An effective date prior to May 17, 1999 for the assignment of 
a 70 percent rating for the service-connected PTSD is denied.  

Entitlement to a TDIU prior to March 16, 2001 is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


